This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Information Disclosure Statement
The materials presented in the information disclosure statements (IDSs) dated 07 September 2019, 26 September 2019, 08 November 2019, 31 December 2019, 26 February 2020, 30 April 2020, 24 July 2020, and 19 December 2020 have been considered and are pertinent to the rejections of this Office Action.
Election/Restrictions
Applicant's election without traverse of Group I (claims 1-16) in Applicant's reply dated 17 December 2019 is acknowledged.
In addition, Applicant's is withdrawal of Group II (claims 17-20) from further consideration by the examiner as being for the nonelected invention in Applicant's reply dated 17 December 2019 is acknowledged.
Drawings
The drawings are objected to under 37 CFR § 1.83(a) as failing to show every feature of the invention specified in the claims.
Regarding the drawing, the "heater block" recited in claims 10-16 must be shown or the feature(s) must be canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR § 1.84(p)(4) as using different reference characters for the same part .
Regarding the drawing:
(a)	reference characters "70" and "72" have both been used to designate the first sub-channel; and 
(a)	reference characters "71" and "73" have both been used to designate the second sub-channel.
Corrected drawing sheets in compliance with 37 CFR § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as "amended."  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR § 1.121(d). If the changes are not accepted by the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1)	the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2)	the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-5 & 9 are rejected under AIA  35 USC § 102(a)(1) & AIA  35 USC § 102(a)(2) as being anticipated by US 20030015141 A1 (Takagi'141).
Regarding claim 1, Takagi'141 discloses a substrate (wafer W) supporting apparatus (wafer W supporting device 14) comprising:
a susceptor main body (susceptor 22) comprising
an inner portion (circular recess 26),
a periphery portion (outwardly of groove 30), and
a concave portion (notch 38) between the inner portion and the periphery portion; and
a rim (lift ring 32) arranged in the concave portion, 
when a substrate (wafer W) is mounted on the rim (lift ring 32), the rim contacts the substrate within an edge exclusion zone of the substrate,
an upper surface of the inner portion (circular recess 26) is lower than an upper surface

    PNG
    media_image1.png
    800
    1198
    media_image1.png
    Greyscale

FIG. 3A of Takagi'141 (Cropped)

    PNG
    media_image2.png
    793
    1185
    media_image2.png
    Greyscale

FIG. 3b of Takagi'141 (Cropped)

a first space is formed between the rear surface of the substrate (wafer W) and the inner portion (circular recess 26),
a second space is formed above the substrate, and
one or more channels are formed in at least one of the susceptor main body and the rim, the one or more channels connecting the first space to the second space separately or together with each other.
FIGs. 1-4, 7A, & 7B; ¶[0018]; ¶¶[0020]-[0022]; ¶¶[0025]-[0026]; & ¶¶[0030]-[0050].
Regarding claim 2, Takagi'141 discloses:
the one or more channels are provided between an inner wall and an outer wall of the rim, and
the one or more channels are arranged along a circumference that is separate from a center of the substrate supporting apparatus by a first distance.
FIGs. 1-4, 7A, & 7B; ¶[0018]; ¶¶[0020]-[0022]; ¶¶[0025]-[0026]; & ¶¶[0030]-[0050].
Regarding claim 3, Takagi'141 discloses:
the first distance is greater than a radius of the substrate.
FIGs. 1-4, 7A, & 7B; ¶[0018]; ¶¶[0020]-[0022]; ¶¶[0025]-[0026]; & ¶¶[0030]-[0050].
Regarding claim 4, Takagi'141 discloses:
the one or more channels are symmetrically arranged about a center axis of the substrate supporting apparatus.
FIGs. 1-4, 7A, & 7B; ¶[0018]; ¶¶[0020]-[0022]; ¶¶[0025]-[0026]; & ¶¶[0030]-[0050].
Regarding claim 5, Takagi'141 discloses:
the one or more channels comprise a first sub-channel and a second sub-channel,
the first sub-channel is a through hole which contacts an upper surface of the rim and thus communicates with the second space and extends toward a lower portion of the rim by penetrating through the rim, and
the substrate is not in contact with the first sub-channel.
FIGs. 1-4, 7A, & 7B; ¶[0018]; ¶¶[0020]-[0022]; ¶¶[0025]-[0026]; & ¶¶[0030]-[0050].
Regarding claim 9, Takagi'141 discloses:
a portion where the one or more channels and the first space meet each other is spaced apart from a rear surface of the substrate.
FIGs. 1-4, 7A, & 7B; ¶[0018]; ¶¶[0020]-[0022]; ¶¶[0025]-[0026]; & ¶¶[0030]-[0050].
Claims 1-9 & 10-16 are rejected under AIA  35 USC § 102(a)(1) & AIA  35 USC § 102(a)(2) as being anticipated by US 20160010208 A1 (Huang'208).
Regarding claim 1, Huang'208 discloses a substrate (substrate 108) supporting apparatus (substrate support assembly 104) comprising:
a susceptor main (susceptor 303) body comprising
an inner portion (inner portion 310),
a periphery portion(outer portion 308), and
a concave portion (groove 304) between the inner portion and the periphery portion; and
a rim (substrate support ring 107) arranged in the concave portion (groove 304) portion, 
wherein,

    PNG
    media_image3.png
    471
    1538
    media_image3.png
    Greyscale

FIG. 1 of Huang'208 (Cropped)

    PNG
    media_image4.png
    4
    1008
    media_image4.png
    Greyscale

FIG. 3B of Huang'208
when a substrate (substrate 108) is mounted on the rim (substrate support ring 107), the rim contacts the substrate within an edge exclusion zone of the substrate,
an upper surface (top surface 307) of the inner portion (inner portion 310) is lower than an upper surface (at 210) of the rim to make a rear surface of the substrate spaced apart from the inner portion,
a first space (e.g., between substrate 108 & inner portion 310) is formed between the rear surface of the substrate (substrate 108) and inner portion (inner 
a second space (e.g., processing region 156) is formed above the substrate (substrate 108), and
one or more channels are formed in at least one of the susceptor main body and the rim, the one or more channels connecting the first space to the second space (e.g., processing region 156) separately or together with each other.
FIGs. 1, 3A, & 3B; ¶[0010]; ¶[0012]; ¶¶[0014]-[00232]; & ¶¶[0029]-[0031].

    PNG
    media_image5.png
    241
    1320
    media_image5.png
    Greyscale

FIG. 3A of Huang'208 (Cropped: substrate 108)

    PNG
    media_image6.png
    717
    1320
    media_image6.png
    Greyscale

FIG. 3A of Huang'208 (Cropped: substrate support ring 107)

    PNG
    media_image7.png
    219
    1540
    media_image7.png
    Greyscale

FIG. 3A of Huang'208 (Cropped: susceptor 303)
Regarding claim 2, Huang'208 discloses:
the one or more channels are provided between an inner wall and an outer wall of the rim (substrate support ring 107), and
the one or more channels are arranged along a circumference that is separate from a center of the substrate supporting apparatus by a first distance.
FIGs. 1, 3A, & 3B; ¶[0010]; ¶[0012]; ¶¶[0014]-[00232]; & ¶¶[0029]-[0031].
Regarding claim 3, Huang'208 discloses:
the first distance is greater than a radius of the substrate.
FIGs. 1, 3A, & 3B; ¶[0010]; ¶[0012]; ¶¶[0014]-[00232]; & ¶¶[0029]-[0031].
Regarding claim 4, Huang'208 discloses:
the one or more channels are symmetrically arranged about a center axis of the substrate supporting apparatus.
FIGs. 1, 3A, & 3B; ¶[0010]; ¶[0012]; ¶¶[0014]-[00232]; & ¶¶[0029]-[0031].
Regarding claim 5, Huang'208 discloses:
the one or more channels comprise a first sub-channel and a second sub-channel,

    PNG
    media_image4.png
    4
    1008
    media_image4.png
    Greyscale

FIG. 3B of Huang'208
the first sub-channel is a through hole which contacts an upper surface of the rim and thus communicates with the second space and extends toward a lower portion of the rim by penetrating through the rim, and
the substrate is not in contact with the first sub-channel.
FIGs. 1, 3A, & 3B; ¶[0010]; ¶[0012]; ¶¶[0014]-[00232]; & ¶¶[0029]-[0031].
Regarding claim 6, Huang'208 discloses:

    PNG
    media_image6.png
    717
    1320
    media_image6.png
    Greyscale

FIG. 3A of Huang'208 (Cropped: substrate support ring 107)
the second sub-channel of the one or more channels communicates with the first space, 
FIGs. 1, 3A, & 3B; ¶[0010]; ¶[0012]; ¶¶[0014]-[00232]; & ¶¶[0029]-[0031].
Regarding claim 7, Huang'208 discloses:
the second sub-channel of the one or more channels communicates with the first space, and the second sub-channel is provided in a circumferential direction.
FIGs. 1, 3A, & 3B; ¶[0010]; ¶[0012]; ¶¶[0014]-[00232]; & ¶¶[0029]-[0031].
Regarding claim 8, Huang'208 discloses:
a contact portion between the edge exclusion zone of the substrate and the rim has a ring shape that is continuously provided along a circumference that is spaced apart from a center of the substrate supporting apparatus by a predetermined distance.
FIGs. 1, 3A, & 3B; ¶[0010]; ¶[0012]; ¶¶[0014]-[00232]; & ¶¶[0029]-[0031].
Regarding claim 9, Huang'208 discloses:
a portion where the one or more channels and the first space meet each other is spaced apart from a rear surface of the substrate.
FIGs. 1, 3A, & 3B; ¶[0010]; ¶[0012]; ¶¶[0014]-[00232]; & ¶¶[0029]-[0031].
Regarding claim 10, Huang'208 discloses a substrate processing apparatus (apparatus 100) comprising:
a reactor wall (e.g., one or more of base ring 136 disposed between upper dome 128 & lower dome 114, upper & lower domes 114 & 128 disposed chamber body 101);
a substrate supporting (substrate support assembly 104) apparatus;
a heater block (heating elements embedded in susceptor 303);

a gas supply unit (process gas supply source 172); and
an exhaust unit (vacuum pump 180 coupled to gas outlet 178),

    PNG
    media_image3.png
    471
    1538
    media_image3.png
    Greyscale

FIG. 1 of Huang'208 (Cropped)

    PNG
    media_image4.png
    4
    1008
    media_image4.png
    Greyscale

FIG. 3B of Huang'208
the substrate supporting apparatus (substrate support assembly 104) comprises
a susceptor main body (susceptor 303) and
a rim (substrate support ring 107),
the susceptor main body (susceptor 303) comprises

a periphery portion(outer portion 308), and
a concave portion (groove 304) between the inner portion and the periphery portion, and
the rim (substrate support ring 107) is arranged on the concave portion (groove 304),

    PNG
    media_image5.png
    241
    1320
    media_image5.png
    Greyscale

FIG. 3A of Huang'208 (Cropped: substrate 108)

    PNG
    media_image6.png
    717
    1320
    media_image6.png
    Greyscale

FIG. 3A of Huang'208 (Cropped: substrate support ring 107)

    PNG
    media_image7.png
    219
    1540
    media_image7.png
    Greyscale

FIG. 3A of Huang'208 (Cropped: susceptor 303)
when a substrate (substrate 108) is mounted on the rim (substrate support ring 107), the rim contacts the substrate within an edge exclusion zone of the substrate,
the reactor wall (e.g., upper dome 128) and the periphery portion of the substrate supporting apparatus form a reaction space (e.g., processing region 156) through face-contact,
a separate space (e.g., between substrate 108 & inner portion 310) is formed between the inner portion and the substrate, and
the reaction space (e.g., processing region 156) and the separate space (e.g., between substrate 108 & inner portion 310) communicate with each other through one or more channels.
FIGs. 1, 3A, & 3B; ¶[0010]; ¶[0012]; ¶¶[0014]-[00232]; & ¶¶[0029]-[0031].
Regarding claim 11, Huang'208 discloses:

the first sub-channel is provided on a surface or an inner portion of the reactor wall to communicate with the reaction space above the substrate,

    PNG
    media_image4.png
    4
    1008
    media_image4.png
    Greyscale

FIG. 3B of Huang'208
the second sub-channel is provided on a surface or an inner portion of at least one of the susceptor main body and the rim to communicate with the separate space, and
the first sub-channel communicates with the separate space via the second sub-channel.
FIGs. 1, 3A, & 3B; ¶[0010]; ¶[0012]; ¶¶[0014]-[00232]; & ¶¶[0029]-[0031].
Regarding claim 12, Huang'208 discloses:
each of the first sub-channel and the second sub-channel comprises a through hole or a groove.
FIGs. 1, 3A, & 3B; ¶[0010]; ¶[0012]; ¶¶[0014]-[00232]; & ¶¶[0029]-[0031].
Regarding claim 13, Huang'208 discloses:
the one or more channels comprise a first sub-channel and a second sub-channel,
the first sub-channel is provided on a surface or an inner portion of the rim to communicate with the reaction space,
the second sub-channel is provided in at least one of the susceptor main body and the 
the first sub-channel communicates with the separate space via the second sub-channel.
FIGs. 1, 3A, & 3B; ¶[0010]; ¶[0012]; ¶¶[0014]-[00232]; & ¶¶[0029]-[0031].
Regarding claim 14, Huang'208 discloses:
the one or more channels have a structure tapered towards the separate space.
FIGs. 1, 3A, & 3B; ¶[0010]; ¶[0012]; ¶¶[0014]-[00232]; & ¶¶[0029]-[0031].

    PNG
    media_image6.png
    717
    1320
    media_image6.png
    Greyscale

FIG. 3A of Huang'208 (Cropped: substrate support ring 107)
Regarding claim 15, Huang'208 discloses:
the first sub-channel comprises one or more first through holes penetrating through at least a part of the rim,
the one or more first through holes are spaced apart from one another along a first circumference having a first radius on an upper surface of the rim, and

FIGs. 1, 3A, & 3B; ¶[0010]; ¶[0012]; ¶¶[0014]-[00232]; & ¶¶[0029]-[0031].
Regarding claim 16, Huang'208 discloses:
an inert gas (e.g., purge gas supplied from purge gas source 162 through optional purge gas inlet 164 to purging region 158; &/or purge gas supplied from process gas inlet 174 to processing region 156) is introduced from the reaction space (e.g., processing region 156) to the separate space (e.g., between substrate 108 & inner portion 310) through the one or more channels before performing a thin film deposition process, and
the inert gas introduced before the thin film deposition process prevents pressure imbalance between the reaction space and the separate space during the deposition of the thin film.
FIGs. 1, 3A, & 3B; ¶[0010]; ¶[0012]; ¶¶[0014]-[00232]; & ¶¶[0029]-[0031].
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that (each considered alone) might be used to demonstrate that the invention as currently claimed lacks novelty; and/or that (in combination with one or more other prior art documents of record) might be used to demonstrate that the invention as currently claimed obviousness would be obviousness to a person having ordinary skill in the art in view of such combination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716